Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
Arthur H. Keels appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of Defendant and the order denying Keels’ motion filed under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Keels v. Sec’y, Dep’t of Health & Human Servs., No. CA-01-4864-3-17BD (D.S.C. filed Feb. 6, 2003, and entered Feb. 7, 2003; Feb. 21, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.